                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

SAMANTHA J. JACKSON                                CIVIL ACTION NO. 6:18-cv-00927

VERSUS                                             JUDGE DOUGHTY

STANDARD MORTGAGE                                  MAGISTRATE JUDGE HANNA
CORPORATION, ET AL.

                             MEMORANDUM RULING

       Currently pending before the court is the plaintiff’s motion for leave to file an

amended complaint. (Rec. Doc. 41). In the motion, the plaintiff indicated that the

defendants did not consent to her filing the proposed amended complaint. However,

the time for filing an opposition to the motion has elapsed without the defendants

opposing the motion.

       Under Fed. R. Civ. P. 15, a court should freely give leave to amend a

complaint when justice so requires. The decision to allow amendment of a party's

pleadings lies within the sound discretion of the district court,1 and a district court

must have a substantial reason to deny a request for leave to amend.2 No such reason




1
      Norman v. Apache Corp., 19 F.3d 1017, 1021 (5th Cir. 1994); Avatar Exploration, Inc. v.
Chevron, U.S.A., Inc., 933 F.2d 314, 320 (5th Cir. 1991).
2
        Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004); Lyn-Lea Travel Corp. v. American
Airlines, Inc., 283 F.3d 282, 286 (5th Cir. 2002).
having been identified in this case, this Court is aware of no basis on which the

motion should be denied.

      Accordingly,

      IT IS ORDERED that the motion for leave (Rec. Doc. 41) is GRANTED.

      IT IS FURTHER ORDERED that oral argument on the motion for leave,

which was previously scheduled for September 12, 2019, is CANCELLED.

      Signed at Lafayette, Louisiana, this 1st day of August 2019.



                                      ____________________________________
                                      PATRICK J. HANNA
                                      UNITED STATES MAGISTRATE JUDGE




                                        2
